Citation Nr: 0608355	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sinusitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada, 
in April 2003, which granted the claim for service connection 
for sinusitis, effective September 1, 2001.  Subsequently, in 
April 2004, the veteran's evaluation was increased to 10 
percent, also effective September 1, 2001.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in May 2005 
at VA's office in Las Vegas, Nevada, a transcript of which is 
on record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran's service-connected sinusitis produces more than 1 or 
2 incapacitating episodes per year necessitating prolonged 
antibiotic treatment (lasting 4 to 6 weeks), or 3 to 6 non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected sinusitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.97, Diagnostic Code 6513 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

This appeal arises from a May 2003 Notice of Disagreement to 
the rating decision which granted service connection for 
sinusitis and assigned a noncompensable rating.  In January 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any further evidence in her possession that 
pertains to the claim.  The veteran was also provided with a 
copy of the appealed rating decision, as well as an August 
2003 Statement of the Case (SOC), a June 2004 Supplemental 
Statement of the Case (SSOC), a May 2005 SSOC, and a February 
2006 SSOC.  These documents provided her with notice of the 
law and governing regulations, to include the criteria for 
establishing a higher evaluation, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Any defect as notice is not prejudicial, inasmuch 
as the preponderance of the evidence is against a grant of a 
higher rating.  Accordingly, there is no further duty to 
notify, and no prejudice to the veteran exists by deciding 
the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and a hearing transcript.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

Service medical records indicate the veteran had right 
frontal sinus cyst, allergies, and chronic sinusitis, for 
which service connection has been granted.

Private medical records from January 2001 indicate a 
prescription for antibiotics and Deconamine.  Military 
outpatient records from March 2002 indicate treatment for 
maxillary tenderness, green sputum drainage, low grade fever, 
and erythema and edema of the nasal turbinates.

A May 2002 consultation record includes the veteran's denial 
of headaches, coughing, or incapacitation.  A June 2002 VA 
examination did not included a review of the claims file, but 
the veteran's complaints of a 10 year history of sinus 
problems was discussed.  The veteran reported that her sinus 
problems were affected by changes in the weather and 
resulting in pressure and headaches.  These incidents were 
said to last one or two days.  Both sinuses were involved, 
according to the veteran, who also complained of pain and 
headaches are present over and behind the left eye.  The 
veteran further stated that purulent drainage occurs from 2 
to 4 times per year and is generally treated with 
antibiotics.  She reported that she has never required 
hospitalization or complete bedrest for her symptoms.  
Objective findings were negative for speech impairment and 
interference with breathing through the veteran's nose.  No 
tenderness was found over the front sinuses and mild 
tenderness was found over both maxillary sinuses upon firm 
palpation.  The examiner observed significant edema of the 
nasal mucosa, along with erythema and a moderate mucoid 
discharge.  Some swelling of the nasal turbinates was also 
found, with narrowing of the right nostril lumen to 50 
percent and the left nostril lumen to 75 percent.  X-rays 
showed the sinuses to be well aerated with no evidence of 
significant mucosal disease.  Mastoid cells were noted to be 
well aerated bilaterally.  She was diagnosed with chronic 
rhinitis, episodic acute sinusitis and chronic sinusitis.  An 
undated compensation and pension "work sheet" that appears to 
have been submitted contemporaneously contains consistent 
findings.  A general medical examination from the same day 
appears to incorporate these findings, and notes that an 
examination of the nose and sinuses is clear.  An additional 
report from the veteran's July 2002 VA gynecological 
examination indicates the veteran reported no eye pain, 
headaches, nosebleeds, cough, or shortness of breath. 

Other post service medical records include continuing 
diagnoses of chronic sinusitis, maxillary tenderness and post 
nasal drip.  Military outpatient records from July 2002 
indicate the veteran was having trouble with asthma (a 
service-connected disability which is separately rated at a 
compensable level).  Her nares were found to be clear at this 
time.  Dermatology records from November 2002 indicate the 
veteran had no sinus problems.  Records from December 2002 
include reports of a sinus headache.  Other related records 
from December 2002 indicate no migraine headaches.

In May 2003, the veteran appeared for a follow up regarding a 
worsening of symptoms relating to chronic sinus trouble.  
Post nasal drip was described as constant.  The veteran was 
taking Zyrtec, Deconamine and Nasonex.  The veteran's nares 
were found to have erythema, edema, and drainage.

A computed tomography examination was ordered in June 2003, 
pursuant to the veteran's complaints that her chronic sinus 
problems were not responding to antihistamines.  Radiographic 
imagery from September 2003 indicated the presence of a small 
area of mucosal thickening in the right frontal sinus, with a 
mild nasal septum deviation to the left.  There were no other 
areas of mucosal thickening and the veteran's turbinates were 
deemed unremarkable.  Further, the examination was described 
as unremarkable.

Military outpatient records from October 2003 indicate that 
the veteran discontinued the use of lisinopril because it 
caused headaches.  She was found to have erythema, pale 
turbinates and drainage at this time, and was diagnosed with 
chronic sinusitis and allergic rhinitis.

In March 2005, the veteran underwent a VA sinus examination.  
The claims file was reviewed.  At this time, the veteran 
complained of chronic sinusitis.  She complained of constant 
facial pain behind her eyes.  The veteran also indicated that 
she breathed fairly well through her nose, but had constant 
post nasal drip.  She reported a positive history of 
antibiotics use, but denied surgery for this condition.  She 
was then currently prescribed Flonase, Zyrtec and Singulair.  
Speech impairment was denied.  The veteran had signs of 
maxillary tenderness and indicated allergic attacks.  Other 
symptoms were denied, and the veteran indicated no periods of 
incapacitation.  Physical examination revealed a deviated 
nasal septum, with 75 percent obstruction bilaterally.  No 
purulent discharge or crusting of the sinuses was found, but 
maxillary tenderness was noted.  The veteran was diagnosed 
with chronic and recurrent sinusitis, along with a deviated 
septum.

A second computed tomography scan of the veteran's sinuses 
was completed in March 2005.  Images show clear paranasal 
sinuses, bilaterally, with no signs of sinusitis.  Both the 
veteran's ostiomeatal units were patent and a small osteoma 
was observed in the right frontal sinus.  A five millimeter 
leftward deviation of the nasal septum was also noted.

At her hearing before a VA Travel Board in May 2005, the 
veteran reported daily use of sinus medicine.  She also 
testified that she has flare-ups of symptoms "every couple of 
months."  She indicated the use of antibiotics upon infection 
and said that she gets pressure with headaches "every couple 
of weeks."  She specifically reported using Zyrtec to treat 
her symptoms.  She also testified to using antibiotics, 
stating, "I think the last year, it was like four times I had 
to be on it."  She added that the last infection required two 
doses, and yellow and green discharge accompanied infections.  
When the subject of headaches was again raised, the veteran 
testified that she gets headaches once or twice a week, 
lasting from a period of hours to all day.  She indicated 
relief with sinus medicine, but sometimes additional pain 
medicine was used.  She noted pressure occurring with weather 
changes and affecting her ability to concentrate at work.  
She stated that she takes a pill to get through a work days 
and she usually doesn't take off work.  The veteran also 
testified to constant drainage in her throat, causing a sore 
throat.  

A computed tomography examination was again undertaken in 
July 2005.  Images were consistent with prior results and the 
veteran was found to have clear sinuses.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The veteran's chronic maxillary sinusitis is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under this Code, a noncompensable 
(zero percent) evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non- incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

In the instant case, there are no distinctive periods where 
the veteran meets or nearly approximates the criteria for a 
rating in excess of 10 percent for her service-connected 
sinusitis.

The veteran contends in her May 2003 notice of disagreement 
that she has two or more incapacitating episodes per year 
that require antibiotic treatment.  She also indicated use of 
antibiotics for infections during her May 2005 Travel Board 
hearing.  Evidence of record does that she was prescribed 
antibiotics in January 2001.  Other records show treatment 
for green sputum drainage in March 2002; post nasal drip was 
indicated in May and October 2003.  While this medical 
evidence is consistent with the veteran's history of sinus 
trouble, it is not indicative of three or more incapacitating 
episodes per year that require antibiotic treatment.  In this 
regard, attention is directed to the Note above, defining 
"incapacity episode" as one requiring bed rest and 
treatment by a physician.  Notably, the veteran indicated no 
periods of incapacitation during her March 2005 VA 
examination.  

The veteran has also complained of sinus pain and pressure 
during her June 2002 examination, and described this pain as 
constant during her March 2005 VA examination.  These 
complaints were described in detail by the veteran during her 
May 2005 VA Travel Board hearing.  The veteran's testimony at 
the hearing was not entirely consistent.  She described the 
headaches as occurring "every couple of weeks" and, 
alternatively, once or twice a week.  She further described 
these headaches as affecting her ability to concentrate at 
work.  While some swelling of the nasal turbinates was found 
in the June 2002 VA examination, her sinuses were well 
aerated.  No sinus problems were reported in November 2002 
dermatology records.  One outpatient record from December 
2002 indicates headaches, while another indicates no 
"migraine" headaches.  In her most recent March 2005 VA 
examination, no purulent discharge or crusting of the sinuses 
was found, but maxillary tenderness was noted.  Further, the 
veteran has submitted to several computed tomography 
examinations, results of which were described by the 
examiners as unremarkable, or showing no signs of sinusitis.

The veteran contends in her VA Form 9 (substantive appeal), 
received January 2004, that the current rating decision is 
based on insufficient evidence.  At this time, she enclosed 
new evidence for consideration.  The Board has examined this 
evidence and found only records of continuing treatment for a 
maxillary sinus condition with symptoms ranging from 
maxillary swelling, post nasal drip, headaches, and 
sinusitis.  There is also evidence of a deviated nasal 
septum, for which the veteran is not service connected.

While maxillary tenderness, erythema, edema, and post nasal 
drip have been observed during the pendency of the veteran's 
claim, along with occasional infections requiring the use of 
antibiotics, there is a lack of medical evidence supporting 
the scope and extent of disability contemplated by the rating 
criteria for a 30 percent evaluation.  The medical evidence 
of record does not establish that the veteran currently 
experiences more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

In light of the foregoing, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for her service-connected sinusitis.  Accordingly, 
the preponderance of the evidence is against her claim, and 
it must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.



____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


